DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the response file don 19 MARCH 2021, Applicant has amended Claim 1 to further define the invention.  Claims 9, 12 and 13 have been amended. 
Claims 19-28 remain withdrawn.  
Claims 1, 2, 5, 8, 9, 12-15, 17 and 18 are pending and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 19 MARCH 2021, with respect to objection to the DRAWINGS, the 112(b) rejections and the 102(a)(2) rejection under ICHIKI have been fully considered and are persuasive.  The objection to the DRAWINGS, the 112(b) rejections and the 102(a)(2) rejection under ICHIKI has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 2, 5, 8, 9, 12-15 and 17-18 have been considered but are moot in response to the applicant's amendments, the grounds of rejection for the pending claims are modified compared to the previous action due to the amendment, however rely on the same prior art.
While the WO reference to ICHIKI reference no longer considered to be qualified prior art under 102(a)(2), it is still qualified as prior art under 102(a)(1) and is published >1 year relative to the effective filing date. 
In response to amended Claim 1, the rejection below has been amended as well. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 9, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKI, WO 2015/046263 A1, submitted on the Information Disclosure Statement on 09 JANUARY 2019; Foreign Patent Documents Cite No. B2, and further in view of AMIN, WO 2010/115123 A2, submitted on the Information Disclosure Statement on 17 DECEMBER 2019; Foreign Patent Documents Cite No. B2. 
WO 2015/046263 A1 is published in Japanese and corresponds to US Publication No. 2016/0199796 A1, also submitted on the Information Disclosure Statement on 09 JANUARY 2019; US Patent Application Publication Documents Cite No. A2.  The rejection below is based off of the US Publication above. 
Applicant’s invention is drawn towards a device, a fluidic device. 
Regarding Claim 1, the reference ICHIKI discloses a fluidic device, abstract, Figure 13A-16B, mixer 50’, comprising: a first circulation flow path and a second circulation flow path, Figure 13A-16B, paths 21a-d, [0189-0191], which circulate a solution containing a sample material, [0144-0145, 0189], wherein the first circulation flow path and the second circulation flow path comprises a shared flow path which is at least a part of the first and second circulation flow paths shared by the first and second circulation flow paths, Figure 13A-16B, connecting flow path 22, wherein the first circulation flow path consists of the shared flow path that is shared by the second circulation flow path and a non-shared flow path having a shorter flow path length than the shared flow path, Figure 13A-16B, flow path 22 is shorter than path 21a-d, the first circulation flow path does not share the non-shared flow path with the second circulation flow path, and a first valve is provided in the non-shared flow path, Figure 13A-16B, main flow path valves 23a, c, e, wherein the second circulation flow path consists of the shared flow path, Figure 13A-16B, paths 21a-d, a valves that are connected to the shared flow path, Figure 13A-16B, 43b-c or 33 b-c, that is connected to the shared flow path via valves, Figure 13A-16B, any of alternative path 21a-d, connected by valves 43b-c or 33 b-c 
The ICHIKI reference discloses the claimed invention, but is silent in regards to where the second circulation flow path consists of the shared flow path, a second valve and a third valve that are provided adjacent to both ends of the first valve, respectively.
The AMIN reference discloses a fluidic device, Figure 1, comprising: a first circulation flow path and a second circulation flow path which circulate a solution containing a sample material, Figure 1, flow path are considered mixing, 48,  and heating, 50, loops, in center of Figure 1, [0048-0049], wherein the first circulation flow path and the second circulation flow path comprise a shared flow path which is at least a part of the first and second circulation flow paths shared by the first and second circulation flow paths, Figure 1, shared flow path is main channel 40 between the two loops, 48 and 50, [0048-0049], wherein the first circulation flow path consists of the shared flow path that is shared by the second circulation flow path, Figure 1, [0049], the first circulation flow path does not share the non-shared flow path with the second circulation flow path, Figure 1, mixing loop 48 on top side, has a non-shared path, and a first valve is provided in the non-shared flow path, Figure 1, valve 30 in mixing loop 48 and above main channel 40, wherein the second circulation flow path consists of the shared flow path, Figure 1, [0049], a second valve and a third valve that are provided adjacent to both ends of the first valve, respectively, Figure 1, see locations of all the valve 30 or noted by ●, intersection point has all four flow path have a valve located adjacent, 
    PNG
    media_image1.png
    57
    60
    media_image1.png
    Greyscale
,  are connected to the shared flow path.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the ICHIKI with the valve locations so that a second valve and a third valve that are provided adjacent to both ends of the first valve disclosed by AMIN to direct the fluid into and out flow paths of the device with control, [0051].  
Additional Disclosures Included by the combination are: Claim 2: wherein the fluidic device according to Claim 1, wherein at least one selected from the group consisting of a capture unit which captures the sample material, a detection unit which detects the sample material, Figure 7, detection unit 4 c, [0094], a valve and a pump is provided on the shared flow path, ICHIKI Figure 13A-16B, pump valve 33a-d, [0225], AMIN Figure 1, sensing location 52, [0050].; Claim 5: wherein the fluidic device according to Claim 2, wherein the detection unit detects a sample material bound to a detection auxiliary material, and an auxiliary material detection unit which detects the detection auxiliary material is provided on the flow path shared by the first circulation flow path and the second circulation flow path, ICHIKI [0094-0098], in a cases where biomolecule is nucleic acid, detection unit includes a substrate which a probe complementary to target nucleic acid is immobilized, AMIN Figure 1, sensing location 52, [0050].; Claim 8: wherein the fluidic device according to Claim 2, wherein the pump comprises at least three pump valves, ICHIKI Figure 13A-16B, pump valve 33a-d, [0225].; Claim 9: wherein the fluidic device according to Claim 1, wherein each of the first circulation flow path and the second circulation flow path has two or more metering valves, and each of the metering valves is disposed so that each of sections of the circulation flow path partitioned by the metering valves has a predetermined volume, ICHIKI Figure 13A-16B, valves 43a-d, [0086-0087].; Claim 12: wherein the fluidic device according to Claim 9, wherein at least one introduction flow path, ICHIKI Figure 13A-16B, introduction flow path 42, [0082], AMIN, Figure 1, main channel 40 on left side of mixing and heating loops, [0047], and at least one discharge flow path, ICHIKI Figure 13A-16B, discharge Claim 13: wherein the fluidic device according to Claim 12, wherein at least one introduction flow path and at least one discharge flow path are connected to all of the sections of the first and second circulation flow paths partitioned by the metering valves, ICHIKI Figure 13A-16B, path 42 is connected to discharge 32 connected by flow path 21a-d, partitioned by valves 43a-d and 23a-f and 33a-d, AMIN, Figure 1, [0047-0050].; Claim 14: wherein the fluidic device according to Claim 12, wherein the introduction flow path and the discharge flow path are disposed in a vicinity of the metering valve, ICHIKI Figure 13A-16B, path 42 and discharge 32 are in vicinity of valves 43a-d and 33a-d, [0086], AMIN, Figure 1, main channel 40 and sensing location 52 are in a vicinity of valves 30.; Claim 15: wherein the fluidic device according to Claim 2, wherein the capture unit captures a sample material bound to a carrier particle, ICHIKI [0094-0098].; and Claim 18: wherein discloses is a system comprising the fluidic device according to Claim 1, and a control unit which controls opening and closing of a valve, ICHIKI [0142, 0223], AMIN, Figure 1, arrangement 10, controller [0045]. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ICHIKI, WO 2015/046263 A1, submitted on the Information Disclosure Statement on 09 JANUARY 2019; Foreign Patent Documents Cite No. B2, in view of AMIN, WO 2010/115123 A2, submitted on the Information Disclosure Statement on 17 DECEMBER 2019; Foreign Patent Documents Cite .
Regarding Claim 17, the combination above discloses the claimed invention, but is silent in regards to wherein the fluidic device according to Claim 15, wherein a magnet constituted to be capable of controlling a magnetic force is capable of being disposed in a vicinity of the capture unit.
The TANAAMI reference discloses a fluidic device, Figure 1(A) and 2(A), abstract, comprising: a first circulation flow path and a second circulation flow path, Figure 1(A) and 2(A), [0039, 0059], paths 42 to46/43 to 47 and 142 to 146/143 to147, which circulate a solution containing a sample material, [0034, 0055], wherein the first circulation flow path and the second circulation flow path comprises a shared flow path which is at least a part of the first and second circulation flow paths shared by the first and second flow paths, Figure 1(A) and 2(A), path 45/145, [0031, 0052], wherein the first circulation flow path consists of the shared flow path that is shared by the second circulation flow path, Figure 1(A) and 2(A), path 45/145, and a non-shared flow path having a shorter flow path length than the shared flow path, Figure 1(A) and 2(A), path segment 42/142 and 43/143 are shorter than path 45/145, wherein at least one selected from the group consisting of a capture unit which captures the sample material, [0037, 0059], abstract, DNA caught by magnetic particles in blood, wherein a magnet constituted to be capable of controlling a magnetic force is capable of being disposed in a vicinity of the capture unit, Figure 1(A) and 2(A), abstract, magnet (7), [0037, 0059]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to include a magnet constituted to be capable of controlling a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797